FILE COPY



 Damien Herrera and Blaine                                                  Judy Stahl and Sue
    CastleAppellant/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 27, 2014

                                        No. 04-14-00018-CV

                              Damien HERRERA and Blaine Castle,
                                        Appellants

                                                  v.

                                  Judy STAHL and Sue Hensley,
                                          Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-05750
                          Honorable Michael E. Mery, Judge Presiding


                                           ORDER
        On January 21, 2014, the trial court clerk filed a notification of late record stating that the
clerk’s record has not been filed because appellant has failed to pay or make arrangements to pay
the clerk’s fee for preparing the record and that appellant is not entitled to appeal without paying
the fee. It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

                                                       cms

                                                       _________________________________
                                                       Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court